Title: To Thomas Jefferson from John Langdon, 13 February 1804
From: Langdon, John
To: Jefferson, Thomas


               
                  Sr.
                  Portsmouth Feby 13th. 1804
               
               It is more than probable that The impeachment of Judge Pickring will end in his removal, should this take place I would beg leave to recommend, John Saml. Sherburne Esq the present District Attorney, to take his place as Judge, this gentleman was Active, and lost one of his legs in our revolution, has an independant fortune, practiced the law for a long time, correct in his principles, and is, in all respects, better qualified for the place then any other man that I know of in the State.—
               I have the honor to be with the highest respect and consideration. Sr. Your Oblig’d Hbl Sert
               
                  John Langdon 
               
            